

116 HR 3295 IH: Removing Environmental Hazards And Building Safely Act of 2019
U.S. House of Representatives
2019-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3295IN THE HOUSE OF REPRESENTATIVESJune 14, 2019Mr. Sean Patrick Maloney of New York (for himself, Mr. Suozzi, Mr. Ryan, Ms. Kaptur, Mr. Grijalva, Mr. Katko, Mr. Heck, and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo study and facilitate the abatement and removal of environmental hazards in homes rehabilitated
			 with community participation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Removing Environmental Hazards And Building Safely Act of 2019 or the REHABS Act of 2019. 2.Study and removal of environmental hazards in homes being rehabilitated (a)StudyNot later than 1 year after the date of enactment of this Act, the Secretary of Housing and Urban Development shall conduct a study on—
 (1)the best methods to assess the amount of mold in a single family home prior to such home being rehabilitated;
 (2)the danger posed by mold in a single family home prior to such home being rehabilitated; and (3)best practices for safely removing mold when rehabilitating a single family home.
 (b)ReportNot later than 30 days after the completion of the study pursuant to subsection (a), the Secretary shall submit a report to Congress containing the results of such study, and make such report available on a public website of the Department.
			3.Grant program for the abatement and removal of environmental hazards from homes
 (a)Grant authorityThe Secretary may, to the extent amounts are available to carry out this section and the requirements of this section are met, make grants to provide for or facilitate the abatement and removal of environmental hazards in homes being rehabilitated to national and regional organizations and consortia that have experience in providing for or facilitating the abatement and removal of environmental hazards from homes.
 (b)Goals and accountabilityIn making grants under this section, the Secretary shall take such actions as may be necessary to ensure that—
 (1)assistance provided under this section is used to provide for or facilitate the abatement and removal of environmental hazards in homes being rehabilitated through the provision of self-help housing, under which the homeowner contributes a significant amount of sweat equity toward the rehabilitation of the dwelling;
 (2)the dwellings for which abatement or removal is performed in connection with assistance provided under this section are quality dwellings that comply with local building and safety codes and standards and are available at prices below the prevailing market prices;
 (3)the provision of assistance under this section establishes and fosters a partnership between the Federal Government and organizations and consortia, resulting in efficient rehabilitation of affordable housing with minimal governmental intervention, limited governmental regulation, and significant involvement by private entities;
 (4)activities to rehabilitate housing assisted pursuant to this section involve community participation in which volunteers assist in the rehabilitation of dwellings; and
 (5)assistance under this section for the abatement or removal of environmental hazards is provided for dwellings on a geographically diverse basis, which shall include areas having high housing costs, rural areas, and areas underserved by other homeownership opportunities that are populated by low-income families unable to otherwise afford housing.
				If, at any time, the Secretary determines that the goals under this subsection cannot be met by
			 providing assistance in accordance with the terms of this section, the
			 Secretary shall immediately notify the applicable Committees in writing of
			 such determination and any proposed changes for such goals or this
 section.(c)National competitionThe Secretary shall select organizations and consortia referred to in subsection (a) to receive grants through a national competitive process, which the Secretary shall establish.
 (d)UseAmounts from grants made under this section, including any recaptured amounts, shall be used only for the abatement and removal of environmental hazards in connection with rehabilitating existing homes to make them decent, safe, and sanitary nonluxury dwellings in the United States for families and persons who otherwise would be unable to afford to purchase a dwelling.
			(e)Establishment of grant fund
 (1)In generalAny amounts from a grant made under this section shall be deposited by the grantee organization or consortium in a fund that is established by such organization or consortium for such amounts, administered by such organization or consortium, and available only for the uses described in subsection (d). Any interest, fees, or other earnings of the fund shall be deposited in the fund and shall be considered grant amounts for purposes of this section.
 (2)Assistance to affiliatesAny organization or consortia that receives a grant under this section may use amounts in the fund established for such organizations or consortia pursuant to paragraph (1), for the uses described in subsection (d), by providing assistance from the fund to local affiliates of such organizations and consortia.
 (f)Requirements for assistanceThe Secretary may make a grant to an organization or consortium under subsection (a) only pursuant to—
 (1)an expression of interest by such organization or consortia to the Secretary for a grant for such purposes; and
 (2)a grant agreement entered into under subsection (g). (g)Grant agreementA grant under this section shall be made only pursuant to a grant agreement entered into by the Secretary and the organization or consortia receiving the grant, which shall—
 (1)require such organization or consortia to use grant amounts only as provided in this section; (2)require the organization or consortia to use the grant amounts in a manner that leverages other sources of funding other than grants under this section, including private or public funds, in rehabilitating dwellings;
 (3)provide that the Secretary shall recapture any grant amounts provided to the organization or consortia that are not used within 24 months after such amounts are first disbursed to the organization or consortia; and
 (4)contain such other terms as the Secretary may require to provide for compliance with subsection (b) and the requirements of this section.
 (h)Fulfillment of grant agreementIf the Secretary determines that an organization or consortia awarded a grant under this section has not, within 24 months after grant amounts are first made available to the organization or consortia, substantially fulfilled the obligations under the grant agreement, the Secretary shall use any such undisbursed amounts remaining from such grants for other grants in accordance with this section.
 (i)Records and auditsDuring the period beginning upon the making of a grant under this section and ending upon close-out of the grant under subsection (j)—
 (1)the organization awarded the grant shall keep such records and adopt such administrative practices as the Secretary may require to ensure compliance with the provisions of this section and the grant agreement; and
 (2)the Secretary and the Comptroller General of the United States, and any of their duly appointed representatives, shall have access for the purpose of audit and examination to any books, documents, papers, and records of the grantee organization or consortia and its affiliates that are pertinent to the grant made under this section.
 (j)Close-OutThe Secretary shall close out a grant made under this section upon determining that the aggregate amount of any assistance provided from the fund established under subsection (e)(1) by the grantee organization or consortium exceeds the amount of the grant. For purposes of this subsection, any interest, fees, and other earnings of the fund shall be excluded from the amount of the grant.
 (k)Report to CongressNot later than 90 days after close-out of all grants under this section is completed, the Secretary shall submit a report to the applicable Committees describing—
 (1)the grants made under this section; (2)the grantees;
 (3)the housing for which abatement or removal of environmental hazards was performed in connection with the grant amounts; and
 (4)the purposes for which the grant amounts were used. 4.DefinitionsFor purposes of this Act, the following definitions shall apply:
 (1)Applicable CommitteesThe term applicable Committees means the House Committee on Financial Services and the Senate Committee on Banking, Housing, and Urban Affairs.
 (2)Environmental hazardThe term environmental hazard means any condition that causes exposure to lead, asbestos, mold, and other hazards as determined by the Secretary.
 (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (4)United StatesThe term United States includes the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States.
 5.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this Act. 6.SunsetThe Secretary shall not enter into any grant agreement, contract, or obligation under this Act after the conclusion of fiscal year 2022.
		